FILED
                              NOT FOR PUBLICATION                           MAR 27 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUSAN KASSEBAUM,                                 No. 11-35998

                Plaintiff - Appellant,           D.C. No. 6:08 cv-0433-HO

  v.
                                                 MEMORANDUM **
CAROLYN W. COLVIN,* Acting
Commissioner of Social Security,

                Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael R. Hogan, District Judge, Presiding

                              Submitted March 5, 2013 ***
                                  Portland, Oregon

Before:         TASHIMA, CLIFTON, and BEA, Circuit Judges.




          *
              Carolyn W. Colvin, Acting Commissioner of Social Security, is
substituted for her predecessor pursuant to Fed. R. App. P. 43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      Susan Kassebaum appeals from the district court’s partial denial of her

motion for attorneys’ fees under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412. She also appeals the district court’s denial of punitive fees under §

2412(b) for the alleged bad faith arguments of the Commissioner of Social

Security. Because the facts are known to the parties, we do not recite them here.

We affirm.

      1.      A district court has significant discretion to determine the amount of

a reasonable fees award, and to reduce a requested award to such an amount. See

Comm’r, INS v. Jean, 496 U.S. 154, 163 (1990) (“[A] district court will always

retain substantial discretion in fixing the amount of an EAJA award.”). It must,

however, articulate a “concise but clear explanation of its reasons for the fee” that

it ultimately awards. Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 (9th

Cir. 2001) (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). Here, the

district court explanation, although not “elaborate,” was “comprehensible.”

Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2007). The district

court’s reasoning was sufficient to “show [its] work when calculating attorney’s

fees,” Padgett v. Loventhal, 706 F.3d 1205, 1208 (9th Cir. 2013), and thus was not

an abuse of discretion. See Ferland, 244 F.3d at 1148.




                                          2
      2.     We reverse a district court’s finding that a party did not act in bad

faith only where it is clearly erroneous. Beaudry Motor Co. v. Abko Prop., Inc.,

780 F.2d 751, 756 (9th Cir. 1986). A district court should impose punitive awards

for bad faith only “in exceptional cases and for dominating reasons of justice.”

Rodriguez v. United States, 542 F.3d 704, 711 (9th Cir. 2008) (internal quotation

marks omitted). Here, the district court’s refusal to award punitive fees for bad

faith was not clearly erroneous. See id. at 710-11.

      AFFIRMED.




                                          3